Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered June 23, 1983, convicting him of robbery in the first degree (three counts), robbery in the second degree (three counts), and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence, when viewed in the light most favorable to *510the People, bearing in mind that credibility is a matter to be determined by the trier of facts (People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327), established that three eyewitnesses clearly identified defendant to police as the person who robbed them. Defendant was proven guilty beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621).
Defendant contends that the trial court erred in permitting testimony that he knowingly misstated his age and was consequently released from custody on September 13, 1982. However, this testimony was admissible to complete the narrative of events leading to the September 15, 1982 identification of defendant (see, People v Gines, 36 NY2d 932; People v Carswell, 105 AD2d 844).
We have examined defendant’s remaining contention and find it to be without merit. Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.